DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2016-179992, filed on 2016/09/14.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-13 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda et al. (US Patent/PGPub. No. 20110175845).


Regarding Claim 1, (Original) Honda et al. teach an electronic apparatus ([0086], FIG. 1-2, i.e. sensor apparatus 100) comprising:
an exterior body ([0086], FIG. 1-2, i.e. frame 4);
a pressure-sensitive sensor ([0093], FIG. 1-2, i.e. pressure-sensitive sensor 3) having a sensing face ([0093], FIG. 1-2, i.e. top face of 3), and
a support ([0086], FIG. 1-2, i.e. cover 5) supporting ([0086], FIG. 1-2, i.e. cover) the pressure-sensitive sensor (i.e. please see above citation(s)) such that an inner face ([0086], FIG. 1-2, i.e. bottom face of 5) of the exterior body (i.e. please see above citation(s)) is opposed to (FIG. 1-2, i.e. as shown by the figure(s)) the sensing face (i.e. please see above citation(s)).
Regarding Claim 2, (Original) Honda et al. teach the electronic apparatus according to claim 1, wherein a space ([0097], FIG. 1-2 & 8, i.e. air gap 13) is provided between (FIG. 1-2 & 8, i.e. as shown by the figure(s)) the inner face of the exterior body and the sensing face (i.e. please see above citation(s)).
 3, (Original) Honda et al. teach the electronic apparatus according to claim 1, wherein the exterior body is capable of pressing ([0088], FIG. 1-2, i.e. area 5a is elastic, and a deflection amount of the operation area 5a changes … with a pressing force) the sensing face such that the exterior body presses against the sensing face (i.e. please see above citation(s)).
Regarding Claim 4, (Original) Honda et al. teach the electronic apparatus according to claim 1, wherein the exterior body (i.e. please see above citation(s)) has a sidewall ([0086], FIG. 1-2, i.e. upper left wall of circumferential area 5b), and
the inner face of the exterior body (i.e. please see above citation(s)) opposed to (FIG. 1-2, i.e. as shown by the figure(s)) the sensing face is an inner face ([0086], FIG. 1-2, i.e. lower left wall of circumferential area 5b) of the sidewall (i.e. please see above citation(s)).
Regarding Claim 5, Honda et al. teach the electronic apparatus according to claim 1, further comprising:
a cushioning material ([0100], FIG. 1-2 & 8, i.e. spacer 14) provided at least either between (FIG. 1-2 & 8, i.e. as shown by the figure(s)) the exterior body and the pressure-sensitive sensor (i.e. please see above citation(s)) or between the support and the pressure-sensitive sensor (i.e. alternative limitation(s) omitted).
Regarding Claim 6, (Original) Honda et al. teach the electronic apparatus according to claim 5, wherein the cushioning material sensor (i.e. please see above citation(s)) includes a foamed resin ([0101], FIG. 1-2 & 8, i.e. PET).
Regarding Claim 7, (Original) Honda et al. teach the electronic apparatus according to claim 1, wherein at least one of the inner face of the exterior body sensor (i.e. please see above citation(s)) or the sensing face (i.e. alternative limitation(s) omitted) is provided with a protrusion ([0097], FIG. 1-2 & 8, i.e. inner surface 6b as shown by the figure(s)).
Regarding Claim 8, (Original) Honda et al. teach the electronic apparatus according to claim 1, wherein the exterior body (i.e. please see above citation(s)) includes a metal (i.e. alternative limitation(s) omitted) or a polymer resin ([0101], FIG. 1-2 & 8, i.e. PET).
 9, (Original) Honda et al. teach the electronic apparatus according to claim 1, wherein the pressure-sensitive sensor (i.e. please see above citation(s)) includes:
an electrostatic-capacity-type sensor electrode unit ([0124], FIG. 1-2 & 8, i.e. capacitance) having a plurality of sensing units ([0124], FIG. 1-2 & 8, i.e. 10/11 and 10/216);
a first reference electrode layer ([0124], FIG. 1-2 & 8, i.e. first electrode 10) opposed to (FIG. 1-2 & 8, i.e. as shown by the figure(s)) a first main face ([0124], FIG. 1-2 & 8, i.e. top face of 10) of the sensor electrode unit (i.e. please see above citation(s));
a second reference electrode layer ([0124], FIG. 1-2 & 8, i.e. second electrode 11) opposed to (FIG. 1-2 & 8, i.e. as shown by the figure(s)) a second main face ([0124], FIG. 1-2 & 8, i.e. top face of 11) of the sensor electrode unit (i.e. please see above citation(s)); and
a deformable layer ([0100], FIG. 1-2 & 8, i.e. spacer 14) provided at least either between (FIG. 1-2 & 8, i.e. as shown by the figure(s)) the first reference electrode layer and the sensor electrode unit (i.e. please see above citation(s)) or between the second reference electrode layer and the sensor electrode unit (i.e. alternative limitation(s) omitted), the deformable layer (i.e. please see above citation(s)) being elastically deformed by application of pressure ([0088], FIG. 1-2, i.e. area 5a is elastic, and a deflection amount of the operation area 5a changes … with a pressing force).
Regarding Claim 10, (Original) Honda et al. teach the electronic apparatus according to claim 9, wherein the deformable layer (i.e. please see above citation(s)) includes a foamed resin ([0101], FIG. 1-2 & 8, i.e. PET).
Regarding Claim 11, (Original) Honda et al. teach the electronic apparatus according to claim 9, wherein the deformable layer (i.e. please see above citation(s)) has a hole ([0097], FIG. 1-2 & 8, i.e. air gap 13).
Regarding Claim 12, (Original) Honda et al. teach the electronic apparatus according to claim 9, wherein the sensor electrode unit (i.e. please see above citation(s)) includes a flexible printed circuit ([0093], FIG. 1-2, i.e. circuit board).
 13, (Original) Honda et al. teach the electronic apparatus according to claim 9, wherein the sensor electrode unit (i.e. please see above citation(s)) includes a base ([0087], FIG. 1-2 & 8, i.e. fixing portion 4b), a first electrode ([0124], FIG. 1-2 & 8, i.e. first electrode 10), and a second electrode ([0124], FIG. 1-2 & 8, i.e. second electrode 11), the first electrode and the second electrode (i.e. please see above citation(s)) being provided on (FIG. 1-2 & 8, i.e. as shown by the figure(s)) the base (i.e. please see above citation(s)),
sensing units ([0124], FIG. 1-2 & 8, i.e. 10/11 and 10/216) each include the first electrode and the second electrode, and
first electrodes ([0124], FIG. 1-2 & 8, i.e. first electrode 10) adjacent to each other are connected together (FIG. 1-2 & 8, i.e. as shown by the figure(s)) via a through hole ([0097], FIG. 1-2 & 8, i.e. air gap 13) of the base (i.e. please see above citation(s)).
Claim 19 (Original) an input device ([0086], FIG. 1-2, i.e. sensor apparatus 100)
Is similarly rejected as shown above in Claim 1.
 20, (Original) Honda et al. teach a sensor ([0086], FIG. 1-2, i.e. sensor apparatus 100) comprising:
an electrostatic-capacity-type sensor electrode unit ([0124], FIG. 1-2 & 8, i.e. capacitance) having a plurality of sensing units ([0124], FIG. 1-2 & 8, i.e. 10/11 and 10/216);
a first reference electrode layer ([0124], FIG. 1-2 & 8, i.e. first electrode 10) opposed to (FIG. 1-2 & 8, i.e. as shown by the figure(s)) a first main face ([0124], FIG. 1-2 & 8, i.e. top face of 10) of the sensor electrode unit (i.e. please see above citation(s));
a second reference electrode layer opposed to a second main face of the sensor electrode unit (i.e. please see above citation(s)); and
a deformable layer provided at least either between the first reference electrode layer and the sensor electrode unit (i.e. please see above citation(s)) or between the second reference electrode layer and the sensor electrode unit, the deformable layer (i.e. please see above citation(s)) being elastically deformed by application of pressure ([0088], FIG. 1-2, i.e. area 5a is elastic, and a deflection amount of the operation area 5a changes … with a pressing force),
wherein the deformable layer (i.e. please see above citation(s)) includes a foamed resin ([0101], FIG. 1-2 & 8, i.e. PET).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (US Patent/PGPub. No. 20110175845) in view of CHO et al. (US Patent/PGPub. No. 20180188874).

Regarding Claim 14, (Original) Honda et al. teach the electronic apparatus according to claim 1.
However, Honda et al. do not explicitly teach
a control unit configured to control the electronic apparatus,
wherein the control unit returns from a sleeping mode, in accordance with pressing of a plurality of sensing units of the pressure-sensitive sensor.
CHO et al. teach
a control unit ([0181], FIG. 33, i.e. processor 1200) configured to control the electronic apparatus ([0181], FIG. 33, i.e. electronic device 1010),
wherein the control unit (i.e. please see above citation(s)) returns from a sleeping mode ([0117], FIG. 33, i.e. sleep mode), in accordance with pressing ([0117], FIG. 33, i.e. pressure or the touch) of a plurality of sensing units ([0059]-[0063] FIG. 2, i.e. sensor members 121-123) of the pressure-sensitive sensor ([0058], FIG. 2, i.e. pressing sensor unit 120).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine Honda et al. teaching of a pressure capacitive device with CHO et al. teaching of a pressure capacitive device comprising activate sleep mode by pressing sensors to effectively conserve power supply by activating sleep mode (CHO et al.’s [0116]-[0117]).
Regarding Claim 17, (Original) Honda et al. teach the electronic apparatus according to claim 1.
However, Honda et al. do not explicitly teach
a control unit configured to start a camera application, in accordance with a pressing operation on a specified sensing unit of the pressure-sensitive sensor.
In the same field of endeavor, CHO et al. teach
a control unit ([0181], FIG. 33, i.e. processor 1200) configured to start a camera application ([0003], FIG. 33, i.e. execute a camera), in accordance with a pressing operation ([0003], FIG. 33, i.e. input) on a specified sensing unit of the pressure-sensitive sensor ([0003], FIG. 33, i.e. touch panel).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine Honda et al. teaching of a pressure capacitive device with CHO et al. teaching of a pressure capacitive device comprising input by executing camera to effectively provide different inputs for different functions of an electronic device (CHO et al.’s [0003]).

5.	Claim(s) 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (US Patent/PGPub. No. 20110175845) in view of Manba (US Patent/PGPub. No. 20150054780).

Regarding Claim 15, (Original) Honda et al. teach the electronic apparatus according to claim 1.
However, Honda et al. do not explicitly teach
a control unit configured to control sound volume adjustment or screen display, in accordance with a slide operation on a plurality of sensing units of the pressure-sensitive sensor.
Manba teaches
a control unit ([0044], FIG. 1, i.e. control unit 102) configured to control sound volume adjustment or screen display ([0229], FIG. 1, i.e. screen scrolling or a volume control), in accordance with a slide operation ([0229], FIG. 5, i.e. slide) on a plurality of sensing units ([0077], FIG. 4, i.e. belly of the finger is considerably wide) of the pressure-sensitive sensor ([0045], FIG. 1, i.e. touch pad 110).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine Honda et al. teaching of a pressure capacitive device with Manba teaching of a pressure capacitive device comprising sliding for activating sound to effectively operate several functions such as sound control by sliding (Manba’s [0229]).
Regarding Claim 16, (Original) the electronic apparatus according to claim 15, wherein
Manba teaches
the control of the screen display is control of screen scroll ([0229], FIG. 1, i.e. screen scrolling) or pointer movement (i.e. alternative limitation(s) omitted).
 18, (Original) Honda et al. teach the electronic apparatus according to claim 1.
However, Honda et al. do not explicitly teach
a control unit configured to control screen display on a basis of output profiles of a plurality of sensing units of the pressure-sensitive sensor.
In the same field of endeavor, Manba teaches
a control unit ([0044], FIG. 1, i.e. control unit 102) configured to control screen display ([0229], FIG. 1, i.e. screen scrolling) on a basis of output profiles ([0144], FIG. 18C, i.e. touching and pressing) of a plurality of sensing units ([0077], FIG. 4, i.e. belly of the finger is considerably wide) of the pressure-sensitive sensor ([0045], FIG. 1, i.e. touch pad 110).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine Honda et al. teaching of a pressure capacitive device with Manba teaching of a pressure capacitive device comprising touch-and-hold to effectively operate several image functions by characteristics of touch (Manba’s [0144]).

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/VINH T LAM/Primary Examiner, Art Unit 2628